Per Curiam :
— An inspection of the note proves unquestionably that it had been altered. The alteration is with ink of a color different from that with which it was originally written. There is a change of its date in the year, month, and day of the month. These are material alterations. They require explanation before the note should be received. The plaintiff gave no evidence showing how the note came to be altered, nor when or by whom the alteration was made. The fact that it was post-dated by the alteration does not destroy its-materiality. It may have been to affect a question of settlement or payment after the original date. Until explained by evidence, the maker may well say it is not the note he executed.
Judgment affirmed.